NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4391-15T1

SIMONE EDWARDS,

              Plaintiff-Respondent,

and

AMY LEACH EDWARDS,

              Plaintiff,

v.

BRIDGET BOSCH and BOHDAN
LUCHYNSKY,

          Defendants-Appellants.
___________________________________________________

              Submitted June 26, 2017 – Decided July 12, 2017

              Before Judges Fisher and Fasciale.

              On appeal from the Superior Court of New
              Jersey, Law Division, Sussex County, Docket
              No. L-658-14.

              Oller, Luzzi & Breslin, LLC, attorneys for
              appellants (John M. Breslin, on the brief).

              Ehrlich, Petriello, Gudin & Plaza, P.C.,
              attorneys for respondent (Thomas S. Garlick,
              on the brief).

PER CURIAM
     Plaintiff commenced this lawsuit, seeking compensation from

defendants emanating from their failure to pay rent and from damage

done to the premises. The judge conducted a bench trial and found

plaintiff was entitled to a judgment for $24,261.99, consisting

of $22,000 in unpaid rent (ten months at the rate of $2200 per

month) and $2261.99 in damages to the premises.

     Defendants appeal, arguing in a single point that the judge

"committed plain error and failed to make sufficient required

findings pursuant to R. 1:7-4 to support [the] decision in favor

of [plaintiff]."1 We find insufficient merit in this argument to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E). We

add only the following few comments.

     First, our standard of review requires deference to a judge's

findings unless "they are so wholly insupportable as to result in

a denial of justice." Greenfield v. Dusseault, 60 N.J. Super. 436,

444 (App. Div.), aff’d o.b., 33 N.J. 78 (1960); see also Rova

Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 483-84

(1974). Defendants do not disagree but instead contend the judge's

findings are too cursory to comply with the requirements of Rule

1:7-4(a). We disagree.



1
  Despite the limitations in the arguments revealed by this point
heading, defendants also argue that the judge relied on
inadmissible evidence. We reject that contention as well.

                                2                           A-4391-15T1
      The experienced judge made credibility determinations and

concluded the quantification of most of the damages was governed

by resort to the lease terms, which set the monthly amount of rent

due to plaintiff from defendants. Finding defendants failed to pay

for ten months of rent, the award for unpaid rent resulted from

simply multiplying ten times $2200. As for the additional award,

the   judge   again   relied   upon   plaintiff's   testimony,   which    he

expressly found credible, and other documents referred to by

plaintiff, in determining what damage was done and the cost of

repair. Nothing more was required.

      Affirmed.




                                      3                            A-4391-15T1